Filed 4/9/21 P. v. White CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION SIX


 THE PEOPLE,                                                     2d Crim. No. B293313
                                                                (Super. Ct. No. 1455141)
      Plaintiff and Respondent,                                 (Santa Barbara County)

 v.

 LAVELL CALVIN WHITE
 and ALI ABDUL
 MOHAMMED,

      Defendants and Appellants.


            The key phrase in this appeal is “reckless
indifference to human life.” As we shall explain, this is an
appropriate description of appellant Lavell White’s mental state
during the attempted robbery and shooting death of Terrence
Richardson.
            Lavell Calvin White and Ali Abdul Mohammed
appeal from the judgment after a jury convicted them of first
degree murder (count 1) and found true the special circumstance
that they committed the murder while engaged in an attempted
robbery. (Pen. Code, §§ 187, subd. (a); 190.2, subd. (a)(17).)1 The
jury found not true the allegation that Mohammed intentionally
and personally discharged a firearm in the commission of the
murder. (§ 12022.53, subd. (d).) The trial court sentenced White
and Mohammed to prison for life without parole (LWOP) and
imposed various fines and assessments.2
             The prosecution proceeded solely on the theory of
felony murder. White contends the evidence was insufficient to
establish he acted with the “reckless indifference to human life”
required for special circumstances felony murder. Mohammed
contends (1) the evidence was insufficient to establish his identity
as the killer, and (2) the trial court erroneously instructed the
jury regarding common scheme or plan. Both appellants contend
the trial court erroneously instructed the jury regarding
accomplice testimony, the prosecutor committed misconduct by
vouching for the credibility of her charging decisions, their LWOP
sentences constitute cruel and unusual punishment, and the


     1 All statutory references are to the Penal Code unless
otherwise stated.

      2 White and Mohammed were also jointly charged with
several robberies and burglaries occurring in the weeks before
the murder. The jury hung on one count of second degree robbery
with an allegation that Mohammed personally used a firearm (§§
211, 12022.53, subd. (b); count 2), and found appellants not guilty
of another count of robbery (count 3). The jury hung on three
counts of first degree burglary (§ 459; counts 4, 6 and 7), and
found appellants not guilty of another count of first degree
burglary (count 5). The trial court dismissed the hung counts on
motion of the prosecution.



                                 2
court erred in failing to consider their ability to pay fines and
assessments. We affirm.
                               FACTS
            White and Mohammed were teammates on a
basketball team at Allen Hancock College (“AHC”) in Santa
Maria. White and Mohammed sometimes stayed at A.B.’s
apartment on Bradley Road in Santa Maria (the Bradley
apartment).3 Starting in September 2014, White, Mohammed,
and their friend G.O. discussed committing burglaries and
robberies to make money.
             Around Thanksgiving 2014, G.O. saw Mohammed
with a black and silver handgun. J.A. saw White with it before
the shooting and believed it was a nine-millimeter gun. The gun
was usually kept near White’s bed in a room he shared with
Mohammed. White, Mohammed, and G.O. all hid the gun at
different times in a hole in the ceiling of a garage. White told two
people that he, Mohammed, and G.O. took the gun while
committing an apartment burglary at the Montiavo apartments
in Santa Maria where G.O. lived with other AHC football players.
             On November 28, 2014, Brandon B. was notified that
his Montiavo Apartment had been burglarized. He found various
items missing, including his registered 9 mm firearm with a
magazine containing 10 rounds of Hornady critical defense
ammunition. He identified a photo exhibit at trial that looked




     3 First and last initials are used to protect the identities of
uncharged participants.



                                  3
the same as his gun model, bearing serial number HE4135.4
             Around Christmas 2014, White, Mohammed, and
G.O. agreed on a plan to rob a marijuana dealer, R.D. The plan
was as follows: They arranged to purchase marijuana from R.D.
at their apartment building. When R.D. arrived in his car with
the marijuana, Mohammed would enter the car with a handgun
and remove the keys from the ignition “so the dude can’t peel off.”
White would stand outside the driver’s side window and display a
replica AK-47 assault rifle. Mohammed would take whatever
property was available and then exit the car.
             White and Mohammed had successfully followed the
identical plan in two robberies of other marijuana dealers in
Santa Maria. On both of these occasions, the marijuana dealer
was alone in his car at the time of the robbery. After the second
robbery, they characterized Santa Maria marijuana dealers as
“just sweet, soft,” and “easy to take advantage of.”
             White obtained R.D.’s cell phone number. On
December 28, 2014, White texted R.D. to arrange a marijuana
purchase. On December 30, 2014, G.O. called R.D. and they
agreed to meet to complete the purchase. Shortly before
midnight, R.D. arrived and parked across the street from the
Bradley apartment building. Unexpectedly, R.D. brought a man
with him, Richardson, who was in the front passenger seat.
Appellants went upstairs, put on their hoodies, got the loaded 9
mm pistol and the replica AK-47 BB gun, and went outside. G.O.
went outside to get a better view.
             Mohammed got into R.D.’s car by entering the rear

      4 The gun was recovered in November of 2015, almost a
year after the shooting in this case, in an unrelated investigation
in Bakersfield.


                                 4
passenger’s side door, and moved to the middle of the back seat.
R.D. showed him the marijuana. Mohammed “reach[ed] over,”
leading R.D. to believe that “he was grabbing to get the
marijuana.” Instead, Mohammed took the car keys from the
ignition, placed them in the center console, pulled out a gun, and
told R.D. “to give him everything in the car.” Richardson, R.D.’s
passenger, took no action in response to Mohammed’s demand.
             R.D. “felt something touch the side of [his] head.” He
looked to his left and saw White outside the driver’s side window
holding what appeared to be an assault rifle. The window was
open. From a distance, G.O. saw White standing by the driver’s
window with the replica AK-47 pointed at the driver.
             Panicked, R.D. grabbed his keys from the center
console, started the engine, and drove away, almost hitting
White. As R.D. “started to drive away,” Richardson turned
around, “swinging on the guy with the gun,” punching
Mohammed. R.D. also tried to punch Mohammed with his right
hand as he drove, and told him to get out of the car. G.O. saw
Mohammed and the passenger “wrestling” in the car.
             R.D. heard a gunshot. Mohammed told him “to pull
over.” R.D. pulled over and Mohammed got out of the car without
taking any property from the car. G.O. saw the car stop a very
short distance from where R.D. had originally parked. G.O.
heard what he thought were multiple gunshots, saw a flash, and
saw Mohammed jump out of the car and run back to White with
the 9 mm pistol in his hand.
             Richardson told R.D. that he had been shot. R.D.
drove Richardson directly to the hospital. Richardson died a
short time later from a single gunshot wound to his abdomen that
pierced an artery causing fatal blood loss. A firearms examiner



                                5
concluded the bullet recovered from Richardson’s body was fired
from a nine-millimeter gun. A shell casing was located in R.D.’s
car on the right rear passenger window switch. The casing was a
Hornady critical defense round, the same brand of ammunition
stolen with the gun during the burglary of Brandon B.’s Montiavo
apartment.
             After the shooting, Mohammed told G.O. that he shot
someone. Mohammed said he “had no choice, he had to” fire the
handgun. White and Mohammed changed clothes. White called
K.M. and said “[s]omething went down” and he needed a ride.
White sounded “frantic” and said it was “an emergency.” K.M.
drove White, Mohammed, and G.O. to a friend’s apartment. In
the car, White told G.O. he needed to change his cell phone
number because his phone was used to contact R.D. White then
texted A.B., stating, “Dawg, if anybody come to the house look for
us, we haven’t been there all day, and I’m talking about the
police.”
             Later that night, White called M.T. and tried to sell
the stolen 9 mm handgun. G.O. told J.A. that “somebody got
shot.” J.A. took a picture of White holding the gun while wearing
a glove. White and Mohammed then went to another apartment
to smoke marijuana. The following night, White, Mohammed and
others shot the gun to celebrate New Year’s Eve.
             R.D. was shown a photographic lineup and said the
photograph of Mohammed “kind of looked like the male who was
in the back seat of the vehicle.” R.D. said it was hard to see in
the dark. He said he “[v]aguely” saw his face, and estimated the
man’s height as “[m]aybe 5’8” to 5’10”.” (A basketball teammate
estimated Mohammed’s height as 6’6”.) R.D. said the shooter was
African American, “had like a little, slender face” and was



                                6
“skinny.” He identified Mohammed in a second photographic
lineup, and said, “Looks a lot like him.”
              Nine days after the shooting, White exchanged texts
with another student to plan another robbery. The other student
asked if White could get “bangers” (firearms). White’s response
was to inquire how much would he be paid and stated he had a
gun.
              Police executed a search warrant at the Bradley
apartment and found the replica AK-47 BB gun.
                            DISCUSSION
                          Standard of Review
              “When considering a challenge to the sufficiency of
the evidence to support a conviction, we review the entire record
in the light most favorable to the judgment to determine whether
it contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” (People v. Lindberg (2008) 45 Cal.4th 1, 27 (Lindberg).)
We determine “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a
reasonable doubt.” (Jackson v. Virginia (1979) 443 U.S. 307,
319.) We presume in support of the judgment the existence of
every fact the jury could reasonably deduce from the evidence,
whether direct or circumstantial. (People v. Kraft (2000) 23
Cal.4th 978, 1053.)
              The reviewing court does not sit as the trier of fact,
does not reweigh the evidence, or determine witness credibility,
or ask whether the evidence might have supported a different
verdict. (Lindberg, supra, 45 Cal.4th at p. 27; see also People v.



                                 7
Manibusan (2013) 58 Cal.4th 40, 87 (Manibusan).) The
reviewing court draws inferences in favor of the judgment.
(People v. Superior Court (Ramos) (1991) 235 Cal.App.3d 1261,
1266, fn. 2.)
              The same standard of review applies to the
sufficiency of the evidence supporting special circumstance
findings. (People v. Chatman (2006) 38 Cal.4th 344, 389; People
v. Medina (2016) 245 Cal.App.4th 778, 791 (Medina).)
                 The Special Circumstance Finding
              White contends the evidence is insufficient to
establish that he acted with reckless indifference to human life, a
necessary element for special circumstances felony murder where
the defendant is not the shooter.
              A defendant convicted of murder shall be sentenced
to death or LWOP if “[t]he murder was committed while the
defendant was engaged in, or was an accomplice in, the
commission of, attempted commission of . . . [r]obbery.” (§190.2,
subd. (a)(17)(A).)5 A defendant who is “not the actual killer”
must act “with reckless indifference to human life and as a major
participant.” (Id., subd. (d).)
                         Major participant
             The verdicts here were entered after People v.
Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016)
63 Cal.4th 522, 614-615 (Clark), which explained the
requirements to impose death or LWOP on a participant in a
felony murder who is not the actual killer. The court “must
examine the defendant’s personal role in the crimes leading to
the victim’s death and weigh the defendant’s individual


      5 The prosecution did not seek the death penalty.


                                 8
responsibility for the loss of life, not just his or her vicarious
responsibility for the underlying crime.” (Banks, supra, at p. 801,
italics original.)
              In Banks, the California Supreme Court identified
several relevant factors to determine whether a defendant was a
“major participant” in the underlying felony: “What role did the
defendant have in planning the criminal enterprise that led to
one or more deaths? What role did the defendant have in
supplying or using lethal weapons? What awareness did the
defendant have of particular dangers posed by the nature of the
crime, weapons used, or past experience or conduct of the other
participants? Was the defendant present at the scene of the
killing, in a position to facilitate or prevent the actual murder,
and did his or her own actions or inaction play a particular role in
the death? What did the defendant do after lethal force was
used? No one of these considerations is necessary, nor is any one
of them necessarily sufficient.” (Banks, supra, 61 Cal.4th at p.
803, fn. omitted.)
              White does not dispute that he was a major
participant in the underlying felony. Indeed, White “was actively
involved in every element” of the attempted robbery, including
the planning, execution, and cover-up. (See, e.g., Tison v.
Arizona (1987) 481 U.S. 137, 158 (Tison); Medina, supra, 245
Cal.App.4th at p. 792.) White helped plan the robbery, lured R.D.
to his location for the robbery, armed himself with a BB gun that
resembled an AK-47, and held it to R.D.’s head. White planned
for Mohammed to use the loaded 9 mm gun that was usually kept
near White’s bed, and instructed Mohammed to remove the keys
from R.D.’s ignition when he got into R.D.’s car to prevent R.D.
from fleeing before the robbery was accomplished. Minutes after



                                 9
the shooting, White telephoned K.M. for a ride, so the group could
leave the crime scene. He changed his clothes, told G.O. to
change his cell phone number, asked A.B. to say they had not
been at the Bradley apartment, and attempted to sell the murder
weapon. Substantial evidence thus established that White was a
major participant in the robbery.
                        Reckless Indifference
             Reckless indifference to human life requires that the
defendant knowingly engaged in criminal activities that
he knew involved “‘“a grave risk of death.”’” (People v.
Gonzalez (2018) 5 Cal.5th 186, 203, italics original; People v.
Estrada (1995) 11 Cal.4th 568, 577, citing Tison, supra, 481 U.S.
at p. 157.) “The defendant must be aware of and willingly
involved in the violent manner in which the particular offense is
committed, demonstrating reckless indifference to the significant
risk of death his or her actions create.” (Banks, supra, 61 Cal.4th
at p. 801.)
             “Reckless indifference to human life has a subjective
and an objective element. [Citation.] As to the subjective
element, ‘[t]he defendant must be aware of and willingly involved
in the violent manner in which the particular offense is
committed,’ and he or she must consciously disregard ‘the
significant risk of death his or her actions create.’ [Citations.] As
to the objective element, ‘“[t]he risk [of death] must be of such a
nature and degree that, considering the nature and purpose of
the actor’s conduct and the circumstances known to him [or her],
its disregard involves a gross deviation from the standard of
conduct that a law-abiding person would observe in the actor’s
situation.”’ [Citation.]” (In re Scoggins (2020) 9 Cal.5th 667, 677;
Clark, supra, 63 Cal.4th at p. 617.)



                                 10
             Clark listed factors to consider in determining
whether a participant acted with reckless indifference to human
life: (1) knowledge that a gun will be used, defendant’s own use
of weapons, and the number of weapons; (2) the defendant’s
physical presence at the crime and opportunities to restrain the
crime and/or aid the victim; (3) the duration of the felony; (4) the
defendant’s knowledge of a cohort’s likelihood of killing; and (5)
the defendant’s efforts to minimize the risks of violence. (Clark,
supra, 63 Cal.4th at pp. 618-623.)6 Like the factors for “major
participation,” the above factors are neither necessary nor
sufficient. (Ibid.) We look to the totality of the circumstances to
determine whether White acted with reckless indifference to
human life. (Scoggins, supra, 9 Cal.5th at p. 677.)
             Notably, the requirements for being a major
participant “significantly overlap” with the requirements for
reckless indifference to human life, “for the greater the
defendant’s participation in the felony murder, the more likely
that he acted with reckless indifference to human life.” (Clark,
supra, 63 Cal.4th at p. 615, quoting Tison, supra, 481 U.S. at p.
153.)
             In this context, two United States Supreme Court
cases, Enmund v. Florida (1982) 458 U.S. 782 (Enmund), and
Tison, supra, 481 U.S. 137, form the basis of the concepts of


      6 The jury was instructed with a prior version of
CALCRIM No. 703 which, at the time this case was tried in 2018,
did not include the reckless indifference factors enunciated in
Clark. The trial court has no sua sponte duty to instruct on the
Banks/Clarks factors. (People v. Nunez (2020) 57 Cal.App.5th
78, 92.)



                                 11
“reckless indifference” and “major participation” under section
190.2, subdivision (d). (Banks, supra, 61 Cal.4th at p. 794.)
             As the California Supreme Court has observed, Tison
and Enmund represent points on a continuum. (Banks, supra, 61
Cal.4th at p. 803.) At one end of the continuum is Enmund, in
which the U.S. Supreme Court struck down the death penalty for
a getaway driver who was waiting some distance away while his
accomplices committed two murders during a robbery. At the
other end of the continuum is Tison, where the death penalty was
upheld for two brothers who helped plan and carry out the escape
of two convicted murderers from prison. The Tison brothers
brought weapons to the prison, armed the murderers, and held
guards and visitors at gunpoint. Later, as part of the ongoing
escape, the Tisons participated in robbing an innocent family on
the road, holding them at gunpoint, and then standing by while
the two prisoners shot and killed the family. “Somewhere
between [these offenders], at conduct less egregious than the
Tisons’ but more culpable than Earl Enmund’s, lies the
constitutional minimum” for life without parole for non-killers.
(Banks, supra, at p. 802.)
             After reviewing the Banks/Clarks factors and
considering the totality of the circumstances, we conclude that
substantial evidence supports the jury’s finding that White acted
with reckless indifference to human life. White’s conduct falls
closer to the Tison side of the continuum, rather than the
Enmund side. We discuss the factors:
1. Knowledge, use, and number of weapons
             Although a defendant’s awareness that a gun will be
used in the felony is not enough by itself to establish reckless
indifference to human life, “[a] defendant’s use of a firearm, even



                                12
if the defendant does not kill the victim . . . can be significant to
the analysis of reckless indifference to human life.” (Clark,
supra, 63 Cal.4th at pp. 617-618 & fn. 74.) Here, White knew
that Mohammed would be armed with a loaded 9 mm pistol.
White had joint control over the pistol before and after the
robbery.
             White armed himself with a BB gun that resembled
an AK-47 and held it up to the head of the intended victim. “[A]
BB gun is not an imitation gun,” but “is an instrument designed
to shoot by expelling a metal projectile at a target” and “is
reasonably perceived as capable of inflicting serious injury.” (In
re Bartholomew D. (2005) 131 Cal.App.4th 317, 326.)
Additionally, the BB gun was a replica of an AK-47. In our view,
this would instill more fear than an ordinary “gun.” While the
replica AK-47 could not kill, the victim did not know that. It
looked and felt real enough to provoke fear and a fair inference
from the record is that looking down the barrel of what appeared
to be an assault rifle is what prompted R.D. to step on the gas
pedal.
             White’s use of the second apparent weapon in the
robbery increased the risk the victims would believe their lives
were in danger and they needed to take defensive action. White
points to no evidence that diminished his ability to appreciate the
danger created by being an armed backup in the ill-fated attempt
to rob a drug dealer.
2. Physical presence at the crime and opportunities to restrain the
crime and/or aid the victim.
             White was not simply a getaway driver. Rather, he
was actively involved in every element of the attempted robbery
and physically present. He played a role in planning and



                                 13
executing the crime, used the replica AK-47 to point at R.D.’s
head to intimidate him and prevent him from driving off, helped
Mohammed escape, and showed no concern for the shooting
victim. Once White observed there were two occupants in the
car, he had an opportunity to suggest they abort the robbery
based on the increased risk of violence (two men against
Mohammed inside the car). Instead, White decided to go ahead
with the robbery even though he should have known his armed
presence would increase the risk of resistance by the victims out
of fear they were going to be shot by two firearms.
             White contends that after R.D. drove away, he was
not in a position to restrain Mohammed from shooting
Richardson or aid Richardson after the shooting. But this is not
a mitigating factor. The only reason White was not present when
Mohammed shot Richardson is because R.D. panicked and
managed to move the car a very short distance away from White.
White did not intend to separate himself from the robbery or
reduce his involvement in it.
             Moreover, White showed no remorse and made no
effort to determine if anyone was injured in the shooting. (See
Medina, supra, 245 Cal.App.4th at p. 793 [“He made no effort to
determine if anyone was injured or to offer aid”]; People v. Smith
(2005) 135 Cal.App.4th 914, 927-928, and cases cited therein
[failure to aid victim or summon help shows reckless indifference
to human life].)
3. Duration of the Felony
             The evidence at trial showed that the duration of the
robbery was short, probably only a few minutes. Contrary to
White’s contention, there is no evidence in the record that he and
Mohammed planned to make this a quick robbery to reduce the



                               14
chance of violence. The robbery was quick because the victim
panicked and tried to drive away. (See, e.g., In re Parrish (2020)
58 Cal.App.5th 539, 544 [brevity of the robbery and speed of
murder due to witness calling police; “rapidity of this sequence
does not make [the accomplice] less blameworthy”.)
4. White’s knowledge of Mohammed’s likelihood of killing
             There was no evidence that White knew Mohammed
was likely to use violence or had a propensity to do so. However,
the evidence shows that when Mohammed entered the car the
slide on the gun had already been pulled and a bullet was in the
chamber, readying the gun to be fired if necessary. White knew
the 9 mm was loaded. The jury could have reasonably inferred
that White knew Mohammed possessed a loaded, ready-to-fire
handgun and that he would use it if the victims resisted.
5. White’s efforts to minimize the risks of violence during the
felony.
             White took no steps to minimize the risk of violence
at any point. Unlike the defendant in Scoggins, White knew the
robbery plan involved firearms. (Scoggins, supra, 9 Cal.5th at p.
683.) Like the defendant in Parrish, supra, 58 Cal.App.5th at p.
544, White did not ensure the firearms were unloaded (the 9 mm
pistol) or suggest to Mohammed that he reduce the risks. As
explained below, White’s use of the replica AK-47 was intended to
keep R.D. from driving away and keep him and his passenger
confined at gunpoint inside the car, which actually increased the
risk of violence during the robbery.
             Moreover, White’s intent is established by his actions
before, during, and after the robbery. A defendant’s behavior
after the murder may be relevant to whether he acted with
reckless indifference to human life, although it is insufficient



                                15
standing alone. (In re Taylor (2019) 34 Cal.App.5th 543, 560.) In
the hours after the shooting, White told G.O. to change his cell
phone number because police would know he had called R.D., told
A.B. to tell police they had not been home (at the Bradley
apartment) on the night of the murder, and tried to sell the 9 mm
murder weapon. The next evening, he celebrated New Year’s Eve
by shooting off the handgun used to kill Richardson. Nine days
after the shooting, he discussed committing another armed
robbery with a student, and stated he could bring a “banger,” i.e.,
a gun. These actions show he was unfazed by the shooting and
show a willingness to engage in an armed robbery knowing it
involved a grave risk of death. (Scoggins, supra, 9 Cal.5th at p.
679 [defendant’s actions after the shooting may also bear on the
defendant’s mental state]; People v. Douglas (2020) 56
Cal.App.5th 1, 11 [reckless indifference found where defendant
committed a second armed robbery two days after the robbery
murder; “the shooting did not prompt [defendant] to ensure
nothing like that happened again”].)
6. Garden-variety armed robbery
              Our Supreme Court has referred to a “robbery in
which the only factor supporting reckless indifference to human
life is the fact of the use of a gun” as “‘a garden-variety armed
robbery’” that does not support a robbery-murder special
circumstance for the non-killer. (Clark, supra, 63 Cal.4th at p.
617, fn. 74.) White claims it was a “garden-variety” armed
robbery and should not qualify for LWOP. We do not agree this
was a “garden-variety” attempted robbery, such as those
involving convenience stores or persons on the street where
“‘resistance, if any, would be slight, and armed resistance likely




                                16
nonexistent. . . .’” (People v. Bascomb (2020) 55 Cal.App.5th
1077, 1090.)
             This was “‘the planned, armed robbery of a known
drug dealer[,]’” as was the case in Bascomb. Here, appellants
planned to rob a drug dealer at gunpoint inside a confined space,
the dealer’s compact car. The dealer’s car contained two adult
men, increasing the possibility that one or both of the men would
resist. According to the plan, Mohammed got into the vehicle
with a loaded gun while White used the threat of a second
weapon outside the vehicle to prevent the car from leaving and
keep the occupants confined while Mohammed effectuated the
robbery. Holding the occupants at gunpoint in that confined
space removed the possibility of escape for the victims, making it
more likely they would resist instead of attempting to flee.
Moreover, the display of a loaded gun in that small space
increased exponentially the chances the victims would resist and
the gun would discharge, either intentionally or otherwise,
resulting in grave harm to the occupants.
             Notwithstanding appellants’ subjective belief that
marijuana dealers are soft, that is not objectively reasonable.
Drug dealers routinely arm themselves with guns and have an
incentive to resist and protect their cash and product, which was
illegal at the time, because they are unlikely to report a robbery
to police. (See, e.g., People v. Limon (1993) 17 Cal.App.4th 524,
534 [drug dealers often armed]; People v. Simpson (1998) 65
Cal.App.4th 854, 862 [narcotics and guns are part and parcel of
the drug trade]; U.S. v. Salas (9th Cir. 1989) 879 F.2d 530, 535
[not unreasonable to assume drug dealer may be armed and
dangerous].)
             A reversal for insufficient evidence as to reckless



                                17
indifference to human life is unwarranted unless it appears
“‘“‘that upon no hypothesis whatever is there sufficient
substantial evidence to support’” the jury’s verdict. . . .’”
(Manibusan, supra, 58 Cal.4th at p. 87.) Because here there are
a variety of factors in the plan “that elevated the risk to human
life beyond those risks inherent in any armed robbery,” we
conclude that substantial evidence establishes that White acted
with reckless indifference to human life. (Clark, supra, 63
Cal.4th. at p. 623.) We affirm the special circumstance finding as
to White.
           Substantial Evidence of Mohammed’s Identity
              Mohammed contends the evidence was insufficient to
establish his identity as the killer. We disagree.
              R.D.’s identification of Mohammed is sufficient to
support the jury’s verdict. He identified Mohammed in two
photographic lineups. Identification testimony of a single witness
is sufficient to support a conviction where, as here, it is neither
“physically impossible [nor] inherently improbable.” (People v.
Young (2005) 34 Cal.4th 1149, 1181 (Young).)
              Mohammed contends he was denied due process
because he was the only person whose photographs were in both
lineups, and the identifications were impermissibly suggestive.
His failure to timely object to the evidence forfeited a challenge to
its admissibility. (Evid. Code, § 353, subd. (a); People v.
Cunningham (2001) 25 Cal.4th 926, 989.) Nor does the due
process claim succeed on the merits. “The fact that defendant
was the only person common to both lineups did not per se violate
his due process rights.” (People v. DeSantis (1992) 2 Cal.4th
1198, 1224.)
              Mohammed also argues that R.D.’s identifications



                                 18
were unreliable because he expressed uncertainty and had a
limited ability to perceive the shooter. These factors were
resolved by “[t]he jury, as the sole judge of the credibility of
witnesses . . . .” (Young, supra, 34 Cal.4th at p. 1181.)
             Moreover, R.D.’s eyewitness identification was
corroborated by the testimony of G.O., and other witnesses who
interacted with appellants after the shooting. (See People v.
Jones (2003) 30 Cal.4th 1084, 1112 [eyewitness testimony
corroborated by accomplice testimony].) Specifically, G.O.
testified that while waiting for R.D. to arrive, White had the BB
rifle and Mohammed had the handgun. G.O. saw White outside
the car pointing the rifle at the driver, and Mohammed in the
back seat wrestling with the passenger. The car drove away and
G.O. heard gunshots. Mohammed jumped out of the car and ran
back toward the apartment. Mohammed still had the gun and
admitted he shot someone.
             Because G.O. was an accomplice, his testimony
required corroboration “by such other evidence as shall tend to
connect the defendant with the commission of the offense.”
(§ 1111.) “‘“Corroborating evidence may be slight, entirely
circumstantial, and entitled to little consideration when standing
alone. [Citations.] . . . It is ‘sufficient if it tends to connect the
defendant with the crime in such a way as to satisfy the jury that
the accomplice is telling the truth.’”’ [Citation.]” (People v.
Anderson (2018) 5 Cal.5th 372, 411.)
             R.D. corroborated G.O.’s testimony. R.D. related the
same series of events: one man in the back seat with a pistol,
another man standing at the window pointing an assault rifle,
R.D. rapidly driving off, a shot, and the shooter jumping out of
the car. As noted, he corroborated not only the facts of the crime,



                                  19
but the identification of Mohammed. This was sufficient.
            Jury Instruction on Common Scheme or Plan
             Mohammed contends the trial court gave an
improper pinpoint jury instruction regarding common scheme or
plan. We are not persuaded.
             The trial court gave a modified version of CALCRIM
No. 375, which stated: “The People presented evidence in Counts
1, 2 and 3 that the defendants committed the crimes of
Attempted Robbery and Robbery. [¶] . . . [¶] If you decide that
the People have proved one or more of the crimes alleged in
Counts 1 to 3, Attempted Robbery and Robbery, beyond a
reasonable doubt, you may, but are not required to, consider that
evidence for the limited purpose of deciding whether: [¶] A
defendant had a common plan or scheme when he committed the
offenses alleged in the other counts involving Attempted Robbery
or Robbery. [¶] . . . [¶] In evaluating this evidence, consider the
similarity or lack of similarity between the counts.”
             The instruction similarly stated that if the jury
decided the People proved beyond a reasonable doubt one or more
of the burglaries alleged in counts 4 through 7, it may consider
that evidence to decide whether a defendant had a common plan
or scheme to commit the other charged burglaries.
             Mohammed expressed concern below about the jury
relying solely on accomplice testimony, but he did not otherwise
object to the instruction. He stipulated that the court modify
CALCRIM No. 375 by allowing consideration of the other charged
acts if they were proven beyond a reasonable doubt rather than
by a preponderance of the evidence.
             Generally, failure to object to the wording of a jury
instruction forfeits a claim of instructional error. (People v. Mora



                                20
and Rangel (2018) 5 Cal.5th 442, 471.) However, an appellate
court may review a jury instruction, “even though no objection
was made thereto in the lower court, if the substantial rights of
the defendant were affected thereby.” (§ 1259.) Here, we
consider the instruction because it arguably affected the
“‘substantial rights of the defendant,’” but conclude the
contention lacks merit. (People v. Carpenter (1997) 15 Cal.4th
312, 380-381, abrogated on other grounds in People v. Diaz (2015)
60 Cal.4th 1176, 1191.)
             The instruction permitted the jury to consider the
other charged crimes as evidence of a common plan or scheme.
(Evid. Code, § 1101, subd. (b); People v. Vargas (2020) 9 Cal.5th
793, 817-818.) We disagree with the claim that it was an
improper pinpoint instruction. It referred generally to the
“presented evidence” of attempted robbery, robbery, or burglary
in designated counts. This designation was necessary for the jury
to understand to which incidents the instruction applied. The
instruction did not direct the jury’s attention to “specific items of
evidence” or “‘certain material facts.’” (People v. Wright (1988) 45
Cal.3d 1126, 1135.) Nor did the instruction “improperly imply
the conclusion to be drawn from that evidence” (People v. Harris
(1989) 47 Cal.3d 1047, 1098, fn. 31), i.e., that the other crimes
necessarily involved the same persons. Instead, the instruction
stated, “If you conclude that a defendant committed the
uncharged act, that conclusion is only one factor to consider along
with all the other evidence.”
             Jury Instructions on Accomplice Testimony
             White and Mohammed contend the trial court erred
when it instructed the jury that accomplice testimony requires
corroboration by only “slight” supporting evidence. They are



                                 21
incorrect.
             In several instructions, with minor variations in
wording, the trial court instructed the jury that it could not find
defendants guilty of any crime or find true the special
circumstance “based on the statement or testimony of an
accomplice alone.” Instead, accomplice testimony must be
supported by “independent” “supporting evidence” that “tends to
connect the defendant to the commission of the crimes.”
“Supporting evidence, however, may be slight. It does not need to
be enough, by itself, to prove that the defendant is guilty of the
charged crime, and it does not need to support every fact about
which the witness testified. On the other hand, it is not enough if
the supporting evidence merely shows that a crime was
committed or the circumstances of its commission.” (CALCRIM
Nos. 334, 335, 707, 708, modified.)
             Appellants did not object to the accomplice jury
instructions in the trial court. We nonetheless review the
instructions because they arguably affected “substantial rights of
the defendant.” (§ 1259.)
             The instructions properly describe the corroboration
requirement of section 1111. The corroboration requirement does
not “constitute[] an element of a criminal offense” and “has no
bearing on the prosecution’s proof of any element of the charged
crime.” (People v. Frye (1998) 18 Cal.4th 894, 968 (Frye),
overruled on another ground in People v. Doolin (2009) 45 Cal.4th
390, 421 & fn. 22.) Instead, “[l]ike the provision making hearsay
evidence inadmissible (Evid. Code, § 1200), section 1111 concerns
the reliability of evidence that is used to convict an accused of a
criminal offense.” (Frye, supra, at p. 968.) Accordingly, the
corroborative evidence may be slight and entitled to little



                                22
consideration when standing alone. (People v. Richardson (2008)
43 Cal.4th 959, 1024.)
             We do not agree with appellants’ contention that
Frye, supra, 18 Cal.4th 894, is undermined by Carmell v. Texas
(2000) 529 U.S. 513. There, the Supreme Court held that a new
Texas law eliminating the requirement that a rape victim’s
testimony be corroborated did not apply to the trial of a crime
committed before enactment of the law. The ex post facto clause
prohibited application of the new law because it was a “‘law that
alters the legal rules of evidence, and receives less, or different,
testimony, than the law required at the time of the commission of
the offence, in order to convict the offender.’” (Id. at p. 522,
italics omitted.) No ex post facto issue is involved here. Carmell
did not hold that when corroboration is required by state law, it
must be proven beyond a reasonable doubt.
             Nor do we agree that the “slight evidence”
requirement for corroboration is undermined by Apprendi v. New
Jersey (2000) 530 U.S. 466, or Ring v. Arizona (2002) 536 U.S.
584. Those cases hold that aggravating factors used to enhance a
sentence must be proved to a jury beyond a reasonable doubt.
They do not involve the quantum of evidence necessary to
corroborate an accomplice’s testimony.
                      Prosecutorial Misconduct
             White and Mohammed contend the prosecutor
committed misconduct by vouching for the credibility of the
prosecutor’s charging decisions. We disagree.
             Several prosecution witnesses admitted making false
statements to the police, despite agreements that they would not
be prosecuted. Detective Shawn Fuggs testified that if the
prosecutor determined individuals were not truthful, “[t]hey



                                23
potentially could” be prosecuted for crimes “they had allegedly
participated in.”
              Mohammed’s attorney asked Detective Fuggs if “the
proffer agreement allows [the prosecutor] to prosecute [G.O.] at
the conclusion of this trial.” The prosecutor objected “because it
depends what crimes you’re talking about, what witnesses. We
don’t just get to prosecute people . . . [W]e have to have a good-
faith belief that we have enough evidence to convict beyond a
reasonable doubt. So there’s a lot of considerations.”
              White’s counsel objected to and moved to strike the
prosecutor’s statement. In a sidebar discussion, counsel argued
the prosecutor’s statement was “very close to the edge of being a
personal expression believing in the guilt of the defendants.” The
prosecutor responded that she “wasn’t really referring to these
defendants.” Overruling the objection, the trial court stated, “It’s
clear to the jury that these folks signed a proffer agreement, they
violated it, they were not prosecuted in response to that, and they
could have been and they weren’t.” The court instructed the
prosecutor to “[a]sk as many questions as you want on the proffer
agreement, just don’t get into the Prosecutor’s role.” White then
withdrew the request to strike. Mohammed did not object, move
to strike, or seek an admonition. At White’s request, the court
admonished the jury that the statements of attorneys are not
evidence.
              In closing argument, the prosecutor named witnesses
who knew, or might have known, they were assisting criminal
activity. She stated, “But in order for those witnesses to have
been prosecuted, we would have to be able to prove beyond a
reasonable doubt that they knew when they assisted after the
fact that the crime had actually occurred.” She told the jury,



                                24
“you’re here to decide whether these two defendants are guilty
beyond a reasonable doubt, not if the witnesses are guilty beyond
a reasonable doubt.” She added, “In a perfect world, all people
that participated in a crime, we would charge them all, but the
reality is that you have to have a case to put on.”
             In his closing argument, White argued that it “makes
no sense” why only J.A. was charged with a felony. He argued
that the police and the district attorney “were determined to
convict the defendants at all cost” and “at the expense of giving
passes to felons.” Mohammed’s closing argument stated that
G.O. and M.T. lied so many times that they should have been
prosecuted.
             In rebuttal, the prosecutor said, “As far as pulling
agreements and prosecuting people, the People can’t just file
charges, there has [sic] to be crimes that these people have
committed beyond a reasonable doubt. We can give an immunity
agreement to somebody . . .” Mohammed’s objection to this
comment was overruled.
             The prosecutor discussed the roles of A.B. and K.M.
She argued, “These are things that would have to be able to be
proved beyond a reasonable doubt in order to file charges on
them.” She ended by stating that law enforcement and the
prosecution only sought the truth in the case, “[a]nd the truth is
that the defendants committed this crime.”
             After the prosecutor finished her rebuttal,
Mohammed “put [his] objection on the record”: the prosecutor’s
statements were “akin to a personal affirmation” that by
prosecuting White and Mohammed, “she personally believes they
are guilty beyond a reasonable doubt.” The court responded,
“Noted for the record.”



                                25
              “‘“[A] prosecutor is given wide latitude to vigorously
argue his or her case”’ [citation] and ‘“may make ‘assurances
regarding the apparent honesty or reliability of’ a witness ‘based
on the “facts of [the] record and the inferences reasonably drawn
therefrom.”’”’ [Citation.] ‘Improper vouching occurs when the
prosecutor either (1) suggests that evidence not available to the
jury supports the argument, or (2) invokes his or her personal
prestige or depth of experience, or the prestige or reputation of
the office, in support of the argument.’” (People v. Rodriguez
(2020) 9 Cal.5th 474, 480 (Rodriguez).)
              A prosecutor’s improper comments constitute
reversible error when they “‘“infect the trial with such
‘“unfairness as to make the resulting conviction a denial of due
process.”’”’” (People v. Rivera (2019) 7 Cal.5th 306, 333.) “‘“‘[T]he
question is whether there is a reasonable likelihood that the jury
construed or applied any of the complained-of remarks in an
objectionable fashion.’”’” (Id. at p. 334.) “We ‘view the
statements in the context of the argument as a whole.’”
(Rodriguez, supra, 9 Cal.5th at p. 480.)
              We presume the jury followed the judge’s admonition
regarding the prosecutor’s statements during the testimony of
Detective Fuggs. (People v. Shazier (2014) 60 Cal.4th 109, 150-
151.) Neither appellant objected during the prosecutor’s closing
argument, and thereby failed to preserve the issue for appeal.
(People v. Price (1991) 1 Cal.4th 324, 447.) Mohammed objected
to the prosecutor’s statements during rebuttal, but the failure of
either counsel to request an admonition forfeited the claim.
(Ibid.) “‘The reason for this rule, of course, is that “the trial court
should be given an opportunity to correct the abuse and thus, if
possible, prevent by suitable instructions the harmful effect upon



                                  26
the minds of the jury.”’ [Citation.]” (People v. Seumanu (2015) 61
Cal.4th 1293, 1341.)
               Nor did the prosecutor’s statements constitute
prejudicial misconduct. The prosecutor did not state her personal
belief as to appellants’ guilt or suggest that their guilt was
supported by information outside the record. Instead, she said
that witnesses who were given proffer agreements were not
prosecuted because that would require proof beyond a reasonable
doubt. But it logically follows from her comments that because
she was prosecuting White and Mohammed, she must have had
“a good-faith belief that we have enough evidence to convict
[them] beyond a reasonable doubt” and “[had] a case to put on.”
               It was improper for the prosecutor to tell the jury
about the evidence needed to make a charging decision. But the
comments did not “infect the trial with . . . unfairness,” and it is
not reasonably likely the jury applied the remarks improperly.
The prosecutor made it clear that it was the jury’s role to decide if
the charges were proven. The acquittals and hung jury on all
counts other than murder demonstrate that the jury did not
simply defer to the prosecutor’s evaluation of the evidence.
               People v. Alvarado (2006) 141 Cal.App.4th 1577 does
not mandate reversal. There, the prosecutor said, “‘I have a duty
and I have taken an oath as a deputy District Attorney not to
prosecute a case if I have any doubt that that crime
occurred. [¶] The defendant charged is the person who did it.’”
(Id. at p. 1580, italics added.) The prosecutor there committed
additional misconduct by referring to the defendant’s uncharged
possession of a crack pipe, and by claiming without support in the
record that he “may have committed similar crimes against other
‘little kids.’ . . . ” (Id. at p. 1586.)



                                 27
             The prosecutor’s comments here were attenuated in
that she referred to the charging of witnesses rather than
appellants, said she needed only “a good-faith belief” there was
enough evidence to convict, made clear the determination of guilt
was the function of the jury, and did not refer to matters outside
the record. Any error was not prejudicial.
                Cruel and/or Unusual Punishment
             Appellants contend their LWOP sentences violate the
cruel and/or unusual punishment provisions of the federal and
state constitutions (U.S. Const., 8th Amend; Cal. Const., art. I,
§ 17). Under controlling case law, their contentions are
unavailing.
             White was 22 years old at the time of the shooting,
and Mohammed was 19 years old. In briefs filed prior to
sentencing, they argued an LWOP sentence was disproportionate
to the crime given their young age and the fact the shooting was
accidental, based on the jury’s rejection of the allegation that
Mohammed intentionally discharged a firearm in the commission
of the robbery. White added that he was not the shooter;
Mohammed added that he had no prior criminal record and his
childhood and background demonstrated a lack of maturity.
They both argued that but for the felony murder rule, an
accidental shooting would be punished as involuntary
manslaughter. Both White and Mohammed invited the trial
court to sentence them to the maximum punishment for
involuntary manslaughter and robbery.
             At sentencing, the trial court declined to reduce the
statutory punishment. The trial judge stated he was “convinced
this was not an intentional killing, but that doesn’t change the
law. It doesn’t change the responsibility. In the court’s mind,



                               28
this [case] is not akin to [People v. Dillon (1983) 34 Cal.3d 441
[Dillon]]. It’s not the exquisitely rare case where
disproportionality is the issue.” We agree.
              A sentence violates the state prohibition against
“[c]ruel or unusual punishment” if “‘it is so disproportionate to
the crime for which it is inflicted that it shocks the conscience
and offends fundamental notions of human dignity.’” (Cal.
Const., art. I, § 17; Dillon, supra, 34 Cal.3d at p. 478; In re
Lynch (1972) 8 Cal.3d 410, 424.) A sentence violates the federal
prohibition against “cruel and unusual punishments” if the
sentence is “grossly disproportionate for a particular defendant’s
crime.” (U.S. Const., 8th Amend.; Graham v. Florida (2010) 560
U.S. 48, 60.) “Outside the context of capital punishment,
successful challenges to the proportionality of particular
sentences have been exceedingly rare.” (Rummel v. Estelle (1980)
445 U.S. 263, 272; see People v. Abundio (2013) 221 Cal.App.4th
1211, 1221 (Abundio).)
              To determine if punishment is cruel or unusual,
courts consider: (1) the nature of the offense and the offender
with regard to the degree of danger they present to society, (2)
comparison with the punishment prescribed for more serious
crimes in the jurisdiction, and (3) comparison with punishment
for the same offense in other jurisdictions. (In re Lynch, supra, 8
Cal.3d at pp. 425-427; People v. Chacon (1995) 37 Cal.App.4th 52,
63.)
              Here, “[w]ith respect to ‘the nature of the offense,’ we
recognize that when it is viewed in the abstract, robbery-murder
presents a very high level of such danger, second only to
deliberate and premeditated murder with malice aforethought.”
(Dillon, supra, 34 Cal.3d at p. 479.) Appellants’ plan was to lure



                                 29
the victim to their location late at night, threaten him with a
handgun and a replica assault rifle, and rob him. The only
comparison to other crimes in California offered by appellants are
the accomplices here who did not participate in the actual
robbery and were given proffer agreements. We decline to
compare the punishment with other jurisdictions because the
only input appellants offer on this point is the discussion of the
death penalty in Enmund, supra, 458 U.S. at p. 792, and Dillon,
supra, 34 Cal.3d at pp. 481-482. (Dillon, supra, at p. 487, fn. 38;
People v. Russell (2010) 187 Cal.App.4th 981, 995.)
             Although the trial court was “convinced this was not
an intentional killing,” appellants’ culpability is distinguishable
from the getaway driver in Enmund. Both Mohammed and
White actively participated in the robbery; Mohammed was the
actual killer and White held a replica AK-47 assault rifle to the
head of the intended victim and used the threat of that weapon to
keep the victims in a confined space to effectuate the robbery. In
addition, the sentence stricken in Enmund was death, not LWOP.
             Nor are appellants comparable to the defendant in
Dillon. Dillon was an intellectually and emotionally immature
17-year-old high school student who “functioned ‘like a much
younger child’” and lived “in a world of make-believe.” (Dillon,
supra, 34 Cal.3d at p. 483.) Although a guard with a shotgun had
twice ejected Dillon from the victim’s farm, Dillon planned to
reenter the farm, hit the victim over the head, tie him to a tree,
and harvest the growing marijuana. (Id. at p. 451.) Here, unlike
the “immature, nonlethal grandiosity” of Dillon’s plan,
appellants’ “plan was simple and straightforward.” (Abundio,
supra, 221 Cal.App.4th at p. 1220.) And appellants were adults,
attending community college and living on their own. Although



                                30
Mohammed experienced difficulties in his childhood and
upbringing, “nothing in the record suggests that he manifested
the unusual immaturity shown by Dillon.” (Id. at p. 1219.)
            The sentences imposed on appellants were not cruel
or unusual.7
                     Ability to pay fines and fees
              The trial court ordered White and Mohammed to
each pay $4,393.86 in restitution to the restitution fund (§1202.4,
subd. (f)), a $10,000 restitution fine (§ 1202.4, subd. (b)), a court
security fee of $40 (§ 1465.8), and a criminal conviction
assessment of $30 (Gov. Code, § 70373).
              White and Mohammed contend the trial court erred
when it imposed these fines and fees without conducting an
ability-to-pay hearing. (People v. Dueñas (2019) 30 Cal.App.5th
1157.)
              The minimum restitution fine in a felony case is $300
and the maximum is $10,000. (§ 1202.4, subd. (b)(1).) “The
restitution fine shall be set at the discretion of the court and
commensurate with the seriousness of the offense.” (Ibid.)
“Inability to pay may be considered . . . in increasing the amount
of the restitution fine in excess of the minimum fine.” (§ 1202.4,
subd. (c).) Despite the opportunity to object to the restitution
fine, neither White nor Mohammed objected at sentencing.
Consequently, they forfeited this claim. And because they did not
object to the $10,000 restitution fine, they also forfeited


             7 Appellants’ arguments are better addressed to the
legislature or the governor. We note that Senate Bill No. 300
(2020-2021 Reg. Sess.), an act to amend section 190.2 of, and to
add section 1170.97 to, and to repeal section 1385.1 of, the Penal
Code, was recently introduced in the California Legislature.


                                 31
challenges to the much smaller $40 court security fee and $30
criminal conviction assessment, the amounts of which are set by
statute. (See People v. Gutierrez (2019) 35 Cal.App.5th 1027,
1033; People v. Torres (2019) 39 Cal.App.5th 849, 860 [same;
failure to object to imposition of fines and fees]; People v. Avila
(2009) 46 Cal.4th 680, 729 [forfeiture; failure to object to
restitution fine].)
             Appellants’ due process arguments were also forfeited
and may not be raised for the first time on appeal. (See People v.
Trujillo (2015) 60 Cal.4th 850, 859 [constitutional rights not
implicated when counsel failed to object to imposition of
probation-related fees].)
             On the merits, appellants make no showing that the
fines are grossly disproportionate to the gravity of the offenses
(United States v. Bajakajian (1998) 524 U.S. 321, 339-340), or
that appellants lack the ability to pay the fines and fees with
prison wages. (People v. Hennessey (1995) 37 Cal.App.4th 1830,
1837 [ability to pay includes defendant’s ability to obtain prison
wages].)
                           DISPOSITION
             The judgments are affirmed.
             NOT TO BE PUBLISHED.


                                                YEGAN, J.

I concur:


            GILBERT, P. J.




                                32
TANGEMAN, J., Concurring and Dissenting:
             Although I join in the disposition as to appellant
Mohammed, I respectfully dissent as to appellant White. As to
him, the majority write that “[t]he key phrase in this appeal is
‘reckless indifference to human life.’” (Maj. opn, ante, at p. 1.) I
agree. But another key phrase to consider is “garden-variety
armed robbery.”
             Appellants were 19 and 22 years old at the time this
robbery was committed. They hatched a plan to rob sellers of
marijuana at gunpoint because those sellers were unlikely to
resist (or report) the crimes; because they were “soft” victims,
“easy to take advantage of.” But the robbery went awry, and in a
struggle the gun discharged, resulting in what the trial court
described as “not an intentional killing.” Appellants are now
serving the harshest sentence possible short of the death
penalty—life without parole.
             Because Mohammed was the actual killer, no relief is
available to him. But White stands in a different position as a
coparticipant who was not present when the fatal shot was fired.
             White was clearly a major participant. (People v.
Banks (2015) 61 Cal.4th 788 (Banks).) But I disagree that the
evidence establishes that he acted “with reckless indifference to
human life” based on the factors set forth in People v. Clark
(2016) 63 Cal.4th 522, 618-623 (Clark). And I find it most
troubling that we will never know if the jury so found: the jury
was instructed with a prior version of CALCRIM No. 703 that did
not include the reckless indifference factors laid out
in Clark (which was decided two years earlier). Had they been
instructed as to the Clark factors, a different conclusion might
have been reached.



                                 1
              Our Supreme Court has referred to a “robbery in
which the only factor supporting reckless indifference to human
life is the fact of the use of a gun” as “‘a garden-variety armed
robbery’” that does not support a robbery-murder special
circumstance for the non-killer. (Clark, supra, 63 Cal.4th at p.
617, fn. 74; Banks, supra, 61 Cal.4th at p. 802.) Because here
“there appears to be nothing in the plan that one can point to
that elevated the risk to human life beyond those risks inherent
in any armed robbery,” I conclude that substantial evidence does
not establish that White acted with reckless indifference to
human life. (Clark, at p. 623.)
              The majority compare the facts of this crime with
those involved in Enmund v. Florida (1982) 458 U.S. 782 and
Tison v. Arizona (1987) 481 U.S. 137, cases which present facts at
opposite ends of a continuum. They conclude that “White’s
conduct falls closer to the Tison side of the continuum, rather
than the Enmund side” (maj. opn., ante, at p. 12). I reach the
opposite conclusion, based on application of the Clark factors:
1. Knowledge, use, and number of weapons
              Two weapons were used; one lethal and one non-
lethal. White was aware that the lethal weapon would be used by
Mohammed. But as the majority acknowledge, that is also the
case in any “garden-variety armed robbery” and thus “not enough
by itself to establish reckless indifference to human life” (maj.
opn., ante, at p. 12). This factor is therefore neutral.
2. Physical presence at the crime and opportunities to restrain the
crime and/or the aid the victim
It is true that White could have withdrawn from the scene when
he observed two occupants in the car. But that is also true



                                2
whenever multiple victims are robbed, and no cases have been
cited holding that a “garden-variety armed robbery” occurs only
when a single victim is involved. (See In re Miller (2017) 14
Cal.App.5th 960 [no reckless indifference to human life where
defendant’s associate approached female robbery victim and her
male companion; after associate took the woman’s purse,
companion “unexpectedly confronted” associate, who shot and
killed him].) And after R.D. drove away (immediately before the
shooting), White was not able to restrain Mohammed from
shooting or determine if anyone was injured and offer aid. This
factor militates against a finding of reckless indifference.
3. Duration of the felony
             “[T]he duration of the robbery was short, probably
only a few minutes” (maj. opn., ante, at p. 14). The evidence
establishes that this was always the plan—that Mohammed
would slide into the rear seat, take money and the goods, and
then exit the vehicle. This factor militates against a finding of
reckless indifference.
4. White’s knowledge of Mohammed’s likelihood of killing
             “There was no evidence that White knew Mohammed
was likely to use violence or had a propensity to do so” (maj. opn.,
ante, at p. 15). There was no evidence that they discussed the
use of violence, or that Mohammed had committed violent acts in
the past that White was aware of. Nor was there any evidence
that White knew the slide of the gun had already been pulled.
The majority’s conclusion that the “jury could have reasonably
inferred that White knew Mohammed possessed a loaded, ready-
to-fire handgun and that he would use it if the victims resisted”
(maj. opn., ante, at p. 15) is entirely speculative and finds no
support in the record. The only basis for this speculation is that



                                 3
White knew Mohammed possessed a gun; a fact common to every
“garden-variety armed robbery.” And because the jury was never
instructed that this factor should even be considered, no basis
exists for an implied finding by the jury on this issue. This factor
does not support the finding of reckless indifference.
5. White’s efforts to minimize the risks of violence during the
     felony
             White and Mohammed agreed to rob sellers of
marijuana precisely because armed resistance was unlikely.
These targets were “just sweet, soft” and “easy.” Although the
jury did not find that they committed the other charged
robberies, those incidents did not involve violence. As in Banks,
there was no evidence that White “intended to kill or
. . . knowingly conspired with accomplices known to have killed
before.” (Banks, supra, at p. 807.) And like the accomplice in
Banks, “nothing in the record reflects” that White “knew there
would be a likelihood of resistance and the need to meet that
resistance with lethal force” (id. at p. 811). In short, “there
appears to be nothing in the plan that one can point to that
elevated the risk to human life beyond those risks inherent in
any armed robbery.” (Clark, supra, 63 Cal.4th at p. 623.)
             In concluding otherwise, the majority rely heavily on
People v. Bascomb (2020) 55 Cal.App.5th 1077. A cursory reading
of Bascomb demonstrates why it offers no support: There, the
two defendants planned and executed a home invasion robbery
into a residence occupied by four individuals, where they pushed
their way into the home, forced one of the victims to the ground
at gunpoint, and where both parties were present and actively
participating at the time the fatal shot was fired. In contrast
here, there was no invasion into an occupied residence, White did



                                 4
not use a lethal weapon, and White was not present at the time of
the shooting, so was not in a position to restrain Mohammed or
aid the victim.
             For these reasons, I would reverse the special
circumstances finding as to White and remand for resentencing.
             NOT TO BE PUBLISHED.




                                   TANGEMAN, J.




                               5
                     James Voysey, Judge

            Superior Court County of Santa Barbara

                ______________________________

            Mark R. Feeser, under appointment by the Court of
Appeal, for Defendant and Appellant Lavell Calvin White.

            Thomas T. Ono, under appointment by the Court of
Appeal, for Defendant and Appellant Ali Abdul Mohammed.

            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Paul M. Roadarmel, Jr. and David F.
Glassman, Deputy Attorneys General, for Plaintiff and
Respondent.